` UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB R Quarterly report under Section 13 or 15(d) of the SecuritiesExchange Act of 1934. For the quarterly period ended June 30, 2007 OR £ Transition report under Section 13 or 15(d) of the Exchange Act. For the transition period from to Commission file number: 0001326205 INDIA GLOBALIZATION CAPITAL, INC. (Exact name of small business issuer as specified in its charter) Maryland 20-2760393 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 4336 Montgomery Ave., Bethesda, Maryland 20814 (Address of principal executive offices) (301) 983-0998 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer £Accelerated Filer £Non-Accelerated Filer R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). R Yes £ No Indicate the number of shares outstanding for each of the issuer’s classes of common equity as of the latest practicable date: As ofAugust 16, 2007, the company had 13,974,500 shares outstanding. Transitional Small Business Disclosure Format (Check one): £ YesR No i Table of Contents TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis and Plan of Operations 8 Item 4. Controls and Procedures 11 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 Certification Certification Certification Certification ii Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements India Globalization Capital, Inc. (a development stage company) CONDENSED BALANCE SHEET June 30, 2007 (Unaudited) March 31, 2007 ASSETS Current Assets: Cash and cash equivalents $ 422,035 $ 1,169,422 Investments held in Trust Fund 66,471,351 66,104,275 Interest Receivable—Convertible Debenture 97,479 37,479 Convertible debenture in MBL 3,000,000 3,000,000 Prepaid expenses and other current assets 35,857 74,197 Total Current Assets 70,026,722 70,385,373 Deposit to CWEL 250,000 - Deferred acquisition costs 211,072 158,739 Deferred tax assets—Federal and State, net of valuation allowance 490,888 142,652 Total Assets $ 70,978,682 $ 70,686,764 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accrued expenses $ 323,654 $ 237,286 Notes payable to stockholders 545,000 870,000 Taxes payable 308,991 296,842 Deferred trust interest 127,794 32,526 Note Payable to Oliveira Capital, LLC 2,181,076 1,794,226 Due to Underwriters 1,769,400 1,769,400 Total current liabilities $ 5,255,915 $ 5,000,280 Common stock subject to possible conversion, 2,259,770 at conversion value (Note A) 12,762,785 12,762,785 COMMITMENTS AND CONTINGENCY STOCKHOLDERS’ EQUITY Preferred stock $.0001 par value; 1,000,000 shares authorized; none issued and outstanding - - Common stock — $.0001 par value; 75,000,000 shares authorized; issued and outstanding 13,974,500 (including 2,259,770 shares subject to possible conversion) 1,397 1,397 Additional paid-in capital 51,848,145 51,848,145 Income accumulated during the development stage 1,110,440 1,074,157 Total stockholders’ equity $ 52,959,982 $ 52,923,699 Total liabilities and stockholders’ equity $ 70,978,682 $ 70,686,764 See notes to unaudited condensed financial statements. 1 Table of Contents India Globalization Capital, Inc. (a development stage company) UNAUDITED CONDENSED STATEMENT OF OPERATIONS Three Months Three Months April 29, 2005 Ended Ended (Date of Inception) June 30, 2007 June 30, 2006 Through June 30, 2007 Legal and formation, travel and other start up costs $ (179,844 ) $ (120,313 ) $ (1,013,074 ) Compensation expense - - (535,741 ) Interest expense (459,878 ) (8,300 ) (569,294 ) Interest income 694,918 783,801 4,077,320 Income before income taxes 55,196 655,188 1,959,211 Provision for income taxes, net 18,913 222,800 848,771 Net income $ 36,283 $ 432,388 $ 1,110,440 Net income per share: basic and diluted $ 0.00 $ 0.03 Weighted average number of shares outstanding-basic and diluted 13,974,500 13,974,500 See notes to unaudited condensed financial statements. 2 Table of Contents India Globalization Capital, Inc. (a development stage company) CONDENSED STATEMENT OF STOCKHOLDERS’ EQUITY Earnings (Deficit) Accumulated Additional during the Total Common Stock Paid-in Development Stockholders' Shares Amount Capital Stage Equity Issuance of common stock to founders at $.01 per share (1,750,000 shares on May 5, 2005 and 750,000 shares on June 20, 2005) 2,500,000 $ 250 $ 24,750 $ - $ 25,000 Surrendered shares (on September 7, 2005 and February 5, 2006 of 62,500 and 137,500, respectively) (200,000 ) (20 ) 20 - - Issuance of common stock to founders at $.01 per share On February 5, 2006 200,000 20 537,721 - 537,741 Issue of 170,000 units in a private placement placement 170,000 17 1,019,983 - 1,020,000 Issue of 11,304,500 units, net of underwriters’ discount and offering expenses (including 2,259,770 shares subject to possible conversion) and $100 from underwriters option 11,304,500 1,130 61,793,456 - 61,794,586 Proceeds subject to possible conversion of shares (12,762,785 ) - (12,762,785 ) Net loss for the period - - - (443,840 ) (443,840 ) Balance at March 31, 2006 13,974,500 1,397 50,613,145 (443,840 ) 50,170,702 Fair value of 425,000 warrants issued to Oliveira Capital, LLC - - 1,235,000 - 1,235,000 Net income - - - 1,517,997 1,517,997 Balance at March 31,2007 13,974,500 1,397 51,848,145 1,074,157 $ 52,923,699 Unaudited: Net income for the three months ended June 30, 2007 - - - 36,283 36,283 Balance at June 30, 2007 13,974,500 $ 1,397 $ 51,848,145 $ 1,110,440 $ 52,959,982 See notes to unaudited condensed financial statements. 3 Table of Contents India Globalization Capital, Inc. (a development stage company) UNAUDITED CONDENSED STATEMENT OF CASH FLOWS Three months ended June 30, 2007 June 30, 2006 April 29, 2005 (Date of Inception) ThroughJune 30, 2007 Cash flows from operating activities: Net income $ 36,283 $ 432,388 $ 1,110,440 Adjustment to reconcile net incometo net cash used in operating activities: Interest earned on Treasury Bills (721,805 ) (774,739 ) (4,023,596 ) Non-cash compensation expense - - 535,741 Deferred taxes (348,236 ) (10,200 ) (490,888 ) Amortization of debt discount on Oliveira debt 386,850 - 416,076 Changes in: Prepaid expenses and other current assets 38,340 20,016 (35,857 ) Interest receivable - convertible debenture (60,000 ) - (97,479 ) Deferred interest liability 95,268 - 127,794 Accrued expenses 111,367 13,822 283,653 Taxes payable 12,149 233,000 308,991 Net cash used in operating activities (449,784 ) (85,713 ) (1,865,125 ) Cash flows from investing activities: Purchase of treasury bills (132,811,913 ) (196,843,092 ) (986,581,927 ) Maturity of treasury bills 133,166,157 197,542,851 924,135,488 Decrease (increase) in cash held in trust 486 186,026 (1,315 ) Purchase of convertible debenture - - (3,000,000 ) Deposit to CWEL (250,000 ) (250,000 ) Payment of deferred acquisition costs (77,333 ) - (171,072 ) Net cash provided used in investing activities 27,397 885,785 (65,868,826 ) Cash flows from financing activities: Issuance of common stock to founders - - 27,000 Payments of offering costs - (238,426 ) (4,263,114 ) Proceeds from notes payable to stockholders 275,000 - 1,145,000 Repayment of notes payabble to stockholder (600,000 ) (600,000 ) Proceeds from issuance of underwriters option - - 100 Gross proceeds from initial public offering - - 67,827,000 Proceeds from private placement - - 1,020,000 Proceeds from note payable to Oliveira Capital, LLC - - 3,000,000 Net cash provided by financing activities (325,000 ) (238,426 ) 68,155,986 Net increase in cash and cash equivalent (747,387 ) 561,646 422,035 Cash and cash equivalent at the beginning of the period 1,169,422 2,210 - Cash and cash equivalent at the end of the period $ 422,035 $ 563,856 $ 422,035 Supplemental schedule of non cash financing activities: Accrual of deferred underwriters’ fees - - $ 1,769,400 Accrual of deferred acquisition costs $ 40,000 - $ 40,000 Supplemental disclosure of cash flow information: Issuance of warrants in connection with Oliviera Debt - - $ 1,235,000 See notes to unaudited condensed financial statements. 4 Table of Contents INDIA GLOBALIZATION CAPITAL, INC. (a development stage company) NOTES TO CONDENSED FINANCIAL STATEMENTS NOTE A — BASIS OF PRESENTATION The financial statements at June 30, 2007 andfor the three months ended June 30, 2007 and 2006, and the period from April 29, 2005 (date of inception) to June 30, 2007 are unaudited and include the accounts of India Globalization Capital, Inc. (a corporation in the development stage) (the “Company”). In the opinion of management, all adjustments (consisting of normal accruals) have been made that are necessary to present fairly the financial position of the Company as of June 30, 2007 and the results of its operation and cash flows for the three months ended June 30, 2007 and 2006 and the period from April 29, 2005 (date of inception) to June 30, 2007. Operating results for the interim periods presented are not necessarily indicative of the results to be expected for a full year. The statements and related notes have been prepared pursuant to the rules and regulations of the U.S. Securities and Exchange Commission applicable to interim financial statements. Accordingly, certain information and footnotes disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to such rules and regulations. These financial statements should be read in conjunction with the financial statements that were included in the Company’s Annual Report on Form 10-KSB for the year ended March 31, 2007. The March31,2007 balance sheet and the statement of stockholders’ equity through March 31, 2007 has been derived from these audited financial statements. The Company adopted FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes”, an interpretation of FASB Statement No.109 (“FIN 48”) on April 1, 2007.FIN 48 clarifies the criteria for the recognition, measurement, presentation and disclosure of uncertain tax positions. A tax benefit from an uncertain position may be recognized only if it is “more likely than not” that the position is sustainable based on its technical merits. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.In May 2007, the FASB issued Staff Position, FIN 48-1, “Definition of Settlement in FASB Interpretation No. 48” (FSP FIN 48-1) which provides guidance on how an enterprise should determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits.FSP FIN 48-1 was effective with the initial adoption of FIN 48. The adoption of FIN 48 or FSP FIN 48-1 did not have a material effect on the Company’s financial condition or results of operations. Management does not believe that any other recently issued, but not yet effective, accounting standards if currently adopted would have a material effect on the accompanying financial statements. NOTE B — ORGANIZATION AND BUSINESS OPERATIONS The Company was incorporated in Maryland on April 29, 2005. The Company was formed to serve as a vehicle for the acquisition of an operating business in an unspecified industry located in India through a merger, capital stock exchange, asset acquisition or other similar business combination. The Company has neither engaged in any operations nor generated significant revenue to date. The Company is considered to be in the development stage and is subject to the risks associated with activities of development stage companies. The registration statement for the Company’s initial public offering (the “Public Offering”) (as described in Note C) was declared effective March 2, 2006. The Company consummated the Public Offering including the over allotment option on March 8, 2006, and preceding the consummation of the Public Offering on March 2, 2006 certain of the officers and directors of the Company purchased an aggregate of 170,000 (the “Units”) units from the Company in a private placement (the “Private Placement”). The Units sold in the Private Placement were identical to the 11,304,500 Units sold in the Public Offering, but the purchasers in the Private Placement have waived their rights to conversion and receipt of the distribution on liquidation in the event the Company does not complete a business combination (as described below). The Company received net proceeds from the Private Placement and the Public Offering of approximately $62,815,000 (Note C). The Company’s management has broad discretion with respect to the specific application of the net proceeds of the Private Placement and the Public Offering (together, the “Offering”) although substantially all of the net proceeds of the Offering are intended to be generally applied toward acquiring one or more operating businesses in an unspecified industry located in India (“Business Combination”), which may not constitute a business combination for accounting purposes. Furthermore, there is no assurance that the Company will be able to successfully effect a Business Combination. Upon the closing of the Public Offering, approximately ninety-seven percent (97%) of the gross proceeds of the Public Offering are being held in a trust account (“Trust Fund”) and invested in government securities until the earlier of (i) the consummation of its first Business Combination or (ii) the distribution of the Trust Fund as described below. The remaining proceeds, along with interest earned on the Trust Fund, may be used to pay for business, legal and accounting due diligence on prospective acquisitions and continuing general and administrative expenses. The Company, after signing a definitive agreement for the acquisition of a target business, will submit such transaction for stockholder approval. In the event that holders of 50% or more of the shares of common stock issued in the Offering vote against the Business Combination or the holders of 20% or more of the shares of common stock issued in the Public Offering elect to exercise their conversion rights, the Business Combination will not be consummated. However, the persons who were stockholders prior to the Public Offering (the “Founding Stockholders”) will not participate in any liquidation distribution with respect to any shares of the common stock acquired in connection with or following the Public Offering (Note C). In the event that the Company does not consummate a Business Combination within 18 months from the date of the consummation of the Public Offering, or 24 months from the consummation of the Public Offering if certain extension criteria have been satisfied (the “Acquisition Period”), the proceeds held in the Trust Fund will be distributed to the Company’s public stockholders, excluding the Founding Stockholders to the extent of their initial stock holdings. In the event of such distribution, it is likely that the per share value of the residual assets remaining available for distribution (including Trust Fund assets) will be less than the initial public offering price per share in the Public Offering (assuming no value is attributed to the warrants contained in the Units offered in the Public Offering discussed in Note C). There is no assurance that the Company will be able to successfully effect a Business Combination during this period. This factor raises substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements are prepared assuming the Company will continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. In the event of such distribution, it is likely that the per share value of the residual assets remaining available for distribution (including Trust Fund assets) will be less than the initial public offering price per share in the Public Offering (assuming no value is attributed to the warrants contained in the Units offered in the Public Offering discussed in Note C). 5 Table of Contents NOTE C — INITIAL PUBLIC OFFERING On March 8, 2006, the Company sold 11,304,500 Units in the Public Offering. Each Unit consists of one share of the Company’s common stock, $.0001 par value, and two redeemable common stock purchase warrants (“Warrants”). Each Warrant entitles the holder to purchase from the Company one share of common stock at an exercise price of $5.00 commencing the later of the completion of a Business Combination or one year from the effective date of the Public Offering and expiring five years from the effective date of the Public Offering. The Warrants become redeemable, at a price of $6.25 per Warrant, only in the event that the last sale price of the common stock is at least $8.50 per share for any 20 trading-days within a 30 trading day period ending on the third day prior to the date on which notice of redemption is given. In connection with the Public Offering, the Company paid the underwriters in the Public Offering (collectively, the “Underwriter”) an underwriting discount of approximately 5% of the gross proceeds of the Public Offering ($3,391,350). In addition, a non-accountable expense allowance of 3% of the gross proceeds of the Public Offering, excluding the over-allotment option, is due to the Underwriter, who has agreed to deposit the non-accountable expense allowance ($1,769,400) into the Trust Fund until the earlier of the completion of a Business Combination or the liquidation of the Trust Fund. The Underwriter has further agreed to forfeit any rights to or claims against such proceeds unless the Company successfully completes a Business Combination. The Warrants separated from the Units and began to trade on April 13, 2006. After separation, each Warrant entitles the holder to purchase from the Company one share of common stock at an exercise price of $5.00 commencing on the later of (a) one year from the effective date of the Public Offering or (b) the earlier of the completion of a Business Combination with a target business or the liquidation of the Trust Fund and expiring five years from the date of the Public Offering. The Company has a right to redeem the Warrants, provided the common stock has traded at a closing price of at least $8.50 per share for any 20 trading days within a 30 trading day period ending on the third business day prior to the date on which notice of redemption is given. If the Company redeems the Warrants, the holder will either have to exercise the Warrants by purchasing the common stock from the Company for $5.00 or the Warrants will expire. The Underwriter’s over-allotment option of 1,474,500 Units was exercised, and the 11,304,500 Units sold at the closing of the Public Offering include the over-allotment. In connection with the Public Offering, the Company issued an option, for $100, to the Underwriter to purchase 500,000 Units at an exercise price of $7.50 per Unit, exercisable the later of March 2, 2007 or the consummation of a Business Combination. The Company has accounted for the fair value of the option, inclusive of the receipt of the $100 cash payment, as an expense of the Public Offering resulting in a charge directly to stockholders’ equity. The Company estimated, using the Black-Scholes method, the fair value of the option granted to the Underwriter as of the date of grant was approximately $756,200 using the following assumptions: (1) expected volatility of 30.1%, (2) risk-free interest rate of 3.9% and (3) expected life of five years. The estimated volatility was based on a basket of Indian companies that trade in the United States or the United Kingdom.The option may be exercised for cash or on a “cashless” basis, at the holder’s option, such that the holder may use the appreciated value of the option (the difference between the exercise prices of the option and the underlying Warrants and the market price of the Units and underlying securities) to exercise the option without the payment of any cash. The Warrants underlying such Units are exercisable at $6.25 per share. NOTE D — INVESTMENTS HELD IN TRUST FUND Investments held in the Trust Fund consist of Treasury Bills and money market funds. The Treasury Bills have been accounted for as trading securities and recorded at their fair market value. The excess of market value over cost is included in interest income in the accompanying statement of operations.Investments held in the Trust Fundas of June 30 and March 31, 2007 include the following: June 30, 2007 (Unaudited) March 31, 2007(Audited) Investment held for the benefit of the Company $ 63,845,850 $ 63,845,850 Investment held for the benefit of the Underwriter 1,769,400 1,769,400 Investment earnings (available to fund Company expenses up to a maximum of $2,150,000, net of taxes)(1) 856,101 489,025 $ 66,471,351 $ 66,104,275 (1) Through March 31, 2007, the Company has transferred approximately $2,150,000 of Investment Earnings from the Trust Fund into its operating account. 6 Table of Contents NOTE E — NOTES PAYABLE TO STOCKHOLDERS The founding shareholders (the “Founders”) made three unsecured loans to the Company totaling $870,000 that came due on March 31, 2007. The notes all bore interest at 4% per annum. On April 6, 2007, $100,000, of the $870,000 in loans was repaid. One of the Founders made available a line of credit for $100,000 by personally guaranteeing the line Also on April 6, 2007, the loan of $720,000 made byone of the Founders was partially repaid.The Company paid the founding stockholder $500,000 plus some accrued interest, cancelled the note for $720,000 and issuedthe Founder a new note for $220,000. The remaining $50,000 not yet paid will be repaid. On May 8, 2007, the same Founder loaned the Company an additional $275,000. We issued him a new note for $275,000. The rights under the two new notes are similar to those set out for the original Founder’s notes.The new notes are payable on the earlier of March 31, 2008 or the consummation of a Business Combination.The notes bear interest at 8% per annum. Due to the short-term nature of the notes, the fair value of the notes approximates their carrying amount. Interest expense of approximately $8,310 and $8,300 has been included in the statement of operations for the three months ended June 30, 2007 and 2006, respectively in connection with these notes. NOTE F — RELATED PARTY TRANSACTION The Company has agreed to pay SJS Associates $5,000 a month until the consummation of a Business Combination.SJS Associates is a privately held company wholly owned by Mr. John Selvaraj, our Treasurer. The monthly fees are paid for services rendered by John Selvaraj to the Company. From inception to June 30, 2007, $30,000 was paid to SJS Associates for Mr. Selvaraj’s services. The Company has agreed to pay Integrated Global Network, LLC (“IGN, LLC”), an affiliate of our Chairman and Chief Executive Officer, Mr. Mukunda,, an administrative fee of $4,000 per month for office space and general and administrative services from the closing of the Public Offering through the date of a Business Combination.From inception to June 30, 2007, approximately $60,000 was paid to IGN, LLC. The Company uses the services of Economic Law Practice (ELP), a law firm in India.A memberof our Board Directors is a Partner with ELP.Since inception to June 30, 2007, the Company has incurred $118,810 for legal services provided by ELP. NOTE G — COMMITMENTS AND CONTINGENCY In connection with the Public Offering and pursuant to an advisory agreement, the Company has engaged the Underwriter as its investment bankers to provide the Company with assistance in structuring the Business Combination. As compensation for the foregoing services, the Company will pay the Underwriter a cash fee at the closing of a Business Combination equal to 2% of the aggregate consideration paid in such Business Combination, up to a maximum of $1,500,000, and pay up to $25,000 of expenses.In addition, a fee of $90,000 will be paid to Ferris, Baker for facilitating the loan to the Company by Oliveira Capital, LLC, at the closing of a Business Combination. Pursuant to letter agreements with the Company and the Underwriter, the Founders have waived their rights to participate in any liquidation distribution occurring upon our failure to complete a Business Combination, with respect to those shares of common stock acquired by them prior to the Offering and with respect to the shares of common stock included in the 170,000 Units they purchased in the Private Placement. The Founder will be entitled to registration rights with respect to their shares of common stock acquired prior to the Public Offering and the shares of common stock they purchased in the Private Placement pursuant to an agreement executed on March3, 2006. The holders of the majority of these shares are entitled to make up to two demands that the Company register these shares at any time after the date on which the lock-up period expires. In addition, the Founders have certain “piggy-back” registration rights on registration statements filed subsequent to the anniversary of the effective date of the Public Offering. The Company, from time to time, may enter into oral and or written understandings with entities (and supporting professionals for conducting due diligence) who potentially could refer or make introductions to potential target entities in various industry sectors in India and to conduct industry analysis or due diligence on potential target companies. Such arrangements typically require nominal amounts of retainer fees and expenses for services and success fees based upon successful completion of acquisitions resulting from such referrals. Fees for services and expenses incurred to date with such entities have been expensed in the accompanying financial statements. In connection with our proposed acquisition of a majority interest in MBL Infrastructures Limited (“MBL”), an unaffiliated third party has claimed that it is entitled to a finder's fee of approximately five percent of the purchase price (or, $1.75 million) for the acquisition if the acquisition is consummated. While we do not admit that the unaffiliated third party is a finder that is entitled to payment, we have expressed a willingness to pay our customary Finder's fee of 0.25%. The parties are attempting to reach agreement on the amount of the fee to be paid if the acquisition is consummated. In connection with our proposed acquisition ofa wind energy farm from Chiranjjeevi Wind Energy Limited ("CWEL"), we have agreed to pay a Finders fee of 0.25% of the purchase price to Master Aerospace Consultants (Pvt) Ltd, a consulting firm located in India.The fee is contingent on the consummation of the transaction. 7 Table of Contents NOTE H –INVESTMENT ACTIVITIES MBL Infrastructure Limited Purchase Agreement On February2, 2007, the Company entered into a Share Subscription Cum Purchase Agreement (the “Purchase Agreement”) with MBL and R G Maheshwari , A K Lakhotia, Maruti Maheshwari, Aditya Maheshwari, Uma Devi Lakhotia, Shweta Maheshwari, Gokul Sales P Ltd and Jai Art N Image P Ltd (collectively, the “Promoters”), pursuant to which the Company will acquire 2,212,745 equity shares of MBL (the “Promoter Shares”) from the Promoters and an additional 9,519,949 newly-issued equity shares directly from MBL (the “New Shares”) so that at the conclusion of the transactions contemplated by the Purchase Agreement, the company will own 57% of the outstanding equity shares of MBL.MBL engages in road-building and maintenance projects in India, as well as managing road-building projects on a contract basis for national, state and local agencies. The Acquisition is expected to be consummated during the fall of 2007, after the required approval by the Company’s stockholders and the fulfillment of certain other conditions. On February5, 2007 the Company entered into an agreement to sell 425,000 warrants, described in Note I, and a note for $3,000,000 to Oliveira Capital, LLC for $3,000,000. The note carries an interest of 8% and is due upon the earlier of February 5, 2008, or the consummation of a Business Combination. Pursuant to the receipt of the $3,000,000 from Oliveira Capital, the Company on February6, 2007 purchased $3,000,000 of convertible debentures from MBL. The debentures carry an interest of 8% and is secured by1,131,356 shares of MBL common stock and is carried at cost.The note from Oliveira Capital, LLC is secured by the convertible debentures issued to MBL. On February6, 2007 the Company entered into a non-binding agreement in principle withCWEL for the acquisition of 24 MW in wind energy assets which includes the acquisition of land, all licenses, environmental clearances, and equipment (the “CWEL Acquisition”).The Company has formed a wholly owned subsidiary based in Mauritius. The name of the subsidiary is India Globalization Capital, Mauritius, Limited (IGC-M Ltd.). On April 25, 2007, the Company entered into the First Amendment to the Share Subscription Cum Purchase Agreement (the “First Amendment to Purchase Agreement” or “SSPA”) with MBL and the Promoters. Pursuant to the First Amendment to Purchase Agreement, the conditions precedent to the Company’s consummation of the transactions contemplated by the SSPA were amended to provide that: (i) MBL’s audited financial statements converted to US GAAP for the periods ended March 31, 2006, March 31, 2005 and March 31, 2004 and unaudited financial statements converted to US GAAP for the period commencing April 1, 2006 and ending December 31, 2006 (collectively, the “Required Financial Statements”) previously required to be delivered under the SSPA be delivered to the Company by May 15, 2007 and (ii) MBL and the Promoters deliver audited financial statements converted to US GAAP for the period ended March 31, 2007 by June 30, 2007. In addition, Clause 5.3 of the SSPA was amended to extend the deadline for the completion of the Company’s acquisition of MBL shares from September 30, 2007 to November 30, 2007. On April 25, 2007, concurrently with the execution of the First Amendment to the Purchase Agreement, the Company entered into the First Amendment to the Debenture Subscription Agreement (the “First Amendment to Debenture Agreement”) with MBL and the Promoters. Pursuant to the First Amendment to the Debenture Agreement, Clause 14 of the Debenture Subscription Agreement dated February 2nd, 2007 was amended to extend the deadline by which time IGC must either obtain the requisite shareholder approvals for the acquisition of MBL shares under the SSPA or purchase an additional USD $3,000,000 in MBL Convertible Debentures from April 30, 2007 to 45 days after receiving the Required Financial Statements. Contract Agreement Between IGC, CWEL, AMTL and MAIL On April 29, 2007, the Company entered into a Contract Agreement Dated April 29, 2007 (“CWEL Purchase Agreement”) with Chiranjjeevi Wind Energy Limited, (CWEL),Arul Mariamman Textiles Limited (AMTL), and Marudhavel Industries Limited (MAIL), collectively CWEL. Pursuant to the CWEL Purchase Agreement, the Company will acquire 100% of a 24-mega watt wind energy farm, consisting of 96 250-kilowatt wind turbines, located in Karnataka, India to be manufactured by CWEL. CWEL is a manufacturer and supplier of wind operated electricity generators, towers and turnkey implementers of wind energy farms. On May 22, 2007, the Company made a down payment of approximately $250,000 to CWEL. The Acquisition is expected to be consummated during the fall of 2007, after the required approval by the Company’s stockholders and the fulfillment of certain other conditions. If IGC does not consumate the transaction with CWEL by September 30, 2007, $187,500 will be returned to IGC. We have incurred $211,072 through June 30, 2007 in connection with our two acquisitions which is included as deferred acquisition costs in the accompanying balance sheet. NOTE I – VALUATION OF WARRANTS ISSUED TO OLIVEIRA CAPITAL, LLC The Company sold a promissory note and 425,000 warrants to Oliveira Capital, LLC for $3,000,000.Each warrant will entitle the holder to purchase from the Company one share of common stock at an exercise price of $5.00 commencing on the earlier of the completion of a Business Combination with a target business or the distribution of the Trust Fund and expiring five years from the date of issuance.The warrants have an exercise price of $5.00.The Company has determined, based upon a Black-Scholes model, that the fair value of the warrants on the date of issuance would approximately be $ 1,235,000 using an expected life of five years, volatility of 46% and a risk-free interest rate of 4.8%. This amount is accounted for as a discount of the notes payable to Oliveira Capital, LLC. The amortization of this amount for the three months ended June 30, 2007 was $386,850. We computed volatility for a period of five years.For approximately the first four years we used the trading history of two representative companies that are listed on the Indian Stock exchange.For approximately one year the trading history of the Company’s common stock was used. The average volatility of the combined data extending over five years was calculated as 46%.Management believes that this volatility is a reasonable benchmark to use in estimating the value of the warrants. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS AND PLAN OF OPERATIONS Forward-Looking Statements This report contains forward-looking statements, including, among others, (a) our expectations about possible business combinations, (b) our growth strategies, (c) our future financing plans, and (d) our anticipated needs for working capital. Forward-looking statements, which involve assumptions and describe our future plans, strategies, and expectations, are generally identifiable by use of the words “may,” “should,” “expect,” “anticipate,” “approximate,” “estimate,” “believe,” “intend,” “plan,” or “project,” or the negative of these words or other variations on these words or comparable terminology. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements.Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under our “Plan of Operation” and matters described in this report generally. In light of these risks and uncertainties, the events anticipated in the forward-looking statements may or may not occur. These statements are based on current expectations and speak only as of the date of such statements. We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information or otherwise. The information contained in this report identifies important factors that could adversely affect actual results and performance. All forward-looking statements attributable to us are expressly qualified in their entirety by the foregoing cautionary statements. Description of Business We were formed on April 29, 2005, as a blank check company for the purpose of acquiring, through a merger, capital stock exchange, asset acquisition or other similar business combination, one or more businesses in an unspecified industry, with operations primarily in India. We intend to use cash derived from the proceeds of our initial Public Offering, our capital stock, debt or a combination of cash, capital stock or debt, to effect a business combination. For the three months ended June 30, 2007, we had netincome of $36,283, derived primarily from interest income related to the cash held in our trust account, net of legal, interest expense, formation, travel, and other start-up costs. For the period from April 29, 2005 (inception) through June 30, 2007, we had net income of $1,110,440, derived primarily from interest income related to the cash held in our trust account, net of legal, interest expense, formation, travel, otherand start-up costs and compensation expense. For the three months ended June 30, 2006, we had net income of $432,388, derived primarily from interest income related to the cash held in our Trust Account, net of formation and other start-up costs. 8 Table of Contents Plan of Operation To date, we have entered into two definitive agreements relating to Business Combinations as described in our current reports on Form 8-K filed on February 12, 2007 and on May 2, 2007.As described in the referenced Form 8-Ks, we have identified the road building sector and the alternative energy sector. Currently, we are conducting due diligence and audits in accordance with U.S. generally accepted accounting principles on the companies that we propose to acquire.We have completed the audited financial statements for MBL’s fiscal years ended March 31, 2004, 2005 and 2006. We expect to file a proxy statement to solicit stockholder approval to the proposed acquisitions as soon as the audit of MBL’s financial statements for the fiscal year ended March 31, 2007 is completed. We currently are not engaged in any business operations, and we do not expect to engage in, any substantive commercial business until the consummation of the proposed transactions described in our Form 8-K referenced above.We expect these transactions to close in the fourth quarter.Currently, our business activities consist solely of pursuing businesses with operations primarily in India in order to consummate a business combination. Our management is actively conducting due diligence on our two target companies and we anticipate that this will continue to be our only business activity until the consummation of a business combination. We also continue to review a number of other prospective target businesses. The net proceeds from the sale of the Units in our initial public offering, our private placement to officers and directors, loans from our founders and the deferred offering costs were $63,845,850, after deducting offering expenses and underwriting discounts. Thisamount is held in trust for the benefit of investors in our public offering (the “Trust Account”). Additionally, $1,769,400 of the proceeds attributable to the underwriters’ non-accountable expense allowance has been deposited in the Trust Account. We do not believe we will need additional financing to supplement the proceeds of our initial public offering, our private placement to officers and directors and loans from our founders in order to meet the expenditures required for operating our business. Interest earned on the Trust Account up to a maximum of $2,150,000, may be used to pay for business, legal and accounting due diligence on prospective acquisitions and continuing general and administrative expenses incurred by the Company prior to consummation of a business combination. As of December 31, 2006, the maximum amount of $2,150,000 was transferred into our operating account. We anticipate that the funds available to us outside of the Trust Account will be sufficient to sustain our business activities for approximately24 months, assuming that a Business Combination is not consummated during that time. However, we may need to obtain additional financing to the extent such financing is required to consummate a Business Combination, in which case we may issue additional securities or incur debt in connection with such a Business Combination. To fund our purchase of a debenture in MBL, on February5, 2007 we entered into a Note and Warrant Purchase Agreement dated as of February5, 2007 (the “Warrant Agreement”) with Oliveira Capital, LLC (“Oliveira”) pursuant to which we sold Oliveira a Promissory Note (“Note”) in the principal amount of $3,000,000 and a warrant (the “Warrant”) to purchase up to 425,000 shares of our common stock (the “Warrant Shares”) at an initial exercise price of $5.00 per share.The Note bears interest at a rate of 8% per annum and is due and payable in full upon the earlier of February5, 2008 and the date on which we consummate a Business Combination. The Note is secured by the Debentures pursuant to a Pledge Agreement. The Warrant is exercisable during the period commencing on the consummation of a Business Combination and ending on March2, 2011. The proceeds held in the Trust Account are invested in government securities (Treasury Bills and money market funds) until the earlier of (i) the consummation of our first business combination or (ii) the distribution of the trust account. In the event that the Company does not consummate a business combination within 18 months from the date of the consummation of the public offering (March 8, 2006), or 24 months from the consummation of the public offering if certain extension criteria have been satisfied (see “Plan of Operations- Timing of Business Combination” below), we will be forced to liquidate and the proceeds held in the trust account will be distributed to the Company’s public stockholders. However, our founding shareholders (shareholders prior to our public offering) will not participate in any liquidation distribution with respect to any shares of our common stock acquired in connection with or following the public offering. If we are forced to liquidate, the per-share liquidation may be less than the price at which public stockholders purchased their shares because of the expenses related to our initial public offering, our general and administrative expenses and the anticipated costs of seeking a business combination. Additionally, if third parties make claims against us, the offering proceeds held in the trust account could be subject to those claims, resulting in a further reduction to the per-share liquidation price. 9 Table of Contents Sources of target businesses Since our public offering, we have been actively engaged in sourcing a suitable business combination candidate.As described above, we have two pending transactions that we will seek to consummate in coming months, subject to shareholder approval and other conditions. We have relied on and continue to rely on finding candidates through three possible sources: (1) the professional community, including, without limitation, investment bankers, attorneys and accountants; (2)quasi-governmental associations such as the International Finance Corporation, which is a member of the World Bank; and (3)the industries subject to deregulation by the Indian government.In addition, we have located acquisition candidates through other unaffiliated sources, including private equity and venture capital funds and public and private companies.Our officers, directors and special advisors and their affiliates have also brought acquisition candidates to our attention.In addition to contacting the sources described above for potential acquisition candidates, we have been contacted by unsolicited parties who become aware of our interest in prospective targets through press releases, word of mouth, media coverage and our website.We have offered to pay a one-time Finder’s Fee of .25%, of the value of our investment to any unaffiliated party that makes an introduction, or provides information about prospective targets to us.All such fees have been conditioned on our consummating a business combination with the identified target.In this regard, in connection with our proposed acquisition of a majority interest in MBL Infrastructures Limited, an unaffiliated third party has claimed that it is entitled to a Finder’s Fee of approximately five percent of the purchase price (or, $1.75 million) for the acquisition if the acquisition is consummated. While we do not admit that the unaffiliated third party is a finder that is entitled to payment, we have expressed a willingness to pay our customary Finder's Fee of 0.25%. The parties are attempting to reach agreement on the amount of the fee to be paid if the acquisition is consummated. We have entered into a financial advisory agreement with Ferris, Baker Watts, Inc., the representative of the underwriters in our public offering, and SG Americas Securities, LLC, one of the participating underwriters in the public offering, whereby Ferris, Baker Watts, Inc. and SG Americas Securities, LLC will serve as our financial advisors in connection with a business combination for a period of two years from the effective date of the public offering, March2, 2006. Ferris, Baker Watts, Inc. and SG Americas Securities, LLC will perform certain advisory services for us, including without limitation, assisting us in determining an appropriate acquisition strategy and tactics, evaluating the consideration that may be offered to a target business, assisting us in the negotiation of the financial terms and conditions of a business combination and preparing a due diligence package regarding a business combination for our board of directors. The due diligence services that have been provided, and continue to be provided, by Ferris, Baker Watts, Inc. and SG Americas Securities, LLC consist of gathering, preparing and organizing information to be considered by our board of directors, among other things.Pursuant to the terms of this agreement, Ferris, Baker Watts, Inc., will be entitled to receive two percent of the consideration associated with any business combination by us, a portion of which shall be allocated to SG Americas Securities, LLC pursuant to a separate agreement between the parties. The fee will be capped at $1,500,000 and will be paid out of the trust proceeds only upon consummation of a suitable business combination. In addition to the foregoing fee, we have agreed to reimburse Ferris, Baker Watts, Inc. and SG Americas Securities, LLC, for all of the reasonable out-of-pocket expenses incurred by it, whether or not a business combination is consummated; provided, however, that such expenses in the aggregate will not exceed $25,000 without our prior consent. Other than our advisory agreement with Ferris, Baker Watts, Inc. and SG Americas Securities, LLC, we have also engaged the services of several professional firms that specialize in due diligence, USGAAP audits, legal audits, and other services that could help us in determining valuation and other criteria.In addition on or around November 27, 2006, we engaged the firm of SJS Associates, which provides the services of Mr. John Selvaraj an individual with extensive experience in US GAAP, Indian GAAP and SEC reporting.Mr. Selvaraj was also appointed as our Treasurer on November 27, 2006, following the resignation of Mr. Cherin. SJS Associates is a company held by Mr. Selvaraj.Following a search for legal firms in India that had U.S. and Indian trained attorneys that could represent us, the Board appointed Economic Laws Practice (ELP), a legal firm located in India, with six partners and over fifty professionals.Mr. Suhail Nathani, one of our board directors, is a Partner with ELP. We have not and do not anticipate paying any of our existing officers, directors, founding stockholders or any entity with which they are affiliated, any Finder’s Fee or similarcompensation for services rendered to us prior to or in connection with the consummation of a business combination. Evaluation of target businesses In evaluating prospective target businesses, our management will likely consider, among other factors, the following: • financial condition, results of operation and repatriation regulations; • growth potential both in India and growth potential outside of India; • capital requirements; • experience and skill of management and availability of additional personnel; • competitive position; • barriers to entry into the businesses’ industries; • potential for compliance with generally accepted accounting principles (GAAP), SEC regulations, Sarbanes-Oxley requirements and capital requirements; • domestic and global competitive position and potential to compete in the U.S. and other markets; • position within a sector and barriers to entry; • stage of development of the products, processes or services; • degree of current or potential market acceptance of the products, processes or services; • proprietary features and degree of intellectual property or other protection of the products, processes or services; • regulatory environment of the industry and the Indian government’s policy towards the sector; and • costs associated with effecting the business combination. 10 Table of Contents The above criteria are not intended to be exhaustive. In addition, our initial business combination must be with one or more operating businesses that, collectively, have a fair market value of at least 80% of our net assets (excluding any fees and expenses held in the trust account for the benefit of Ferris, Baker Watts, Inc.) at the time of the acquisition. Any evaluation relating to the merits of a particular business combination with one or more operating businesses will be based, to the extent relevant, on the above factors as well as other considerations deemed relevant by our management in carrying out a business combination consistent with our business objective. In evaluating prospective target businesses, we intend to conduct an extensive due diligence review that will encompass, among other things, meetings with incumbent management and inspection of facilities, as well as review of financial and other information that will be made available to us. Although our management intends to evaluate the risks inherent in a particular target business, we may not be able to properly ascertain or assess all significant risk factors. After signing a definitive agreement for the acquisition of a target business, we will submit such transaction for stockholder approval. We may consummate our initial business combination if (i) it is approved by a majority of the shares of common stock voted by the public stockholders, and (ii) public stockholders owning less than 20% of the shares purchased by the public stockholders in the initial public offering exercise their conversion rights. In connection with the vote required for our initial business combination, all of our existing stockholders, including all of our officers, directors, and our special advisors, have agreed to vote the shares of common stock owned by them in accordance with the majority of the shares of common stock voted by the public stockholders. Timing of business combination Pursuant to the terms of our public offering, we must complete a business combination within 18 months after the consummation of the public offering (March 8, 2006), or 24 months if the extension criteria described below have been satisfied. If we do not complete the business combination, then we will dissolve the Company and distribute to all of our public stockholders, in proportion to their respective equity interests, an aggregate sum equal to the amount in the trust account, inclusive of any interest, plus any remaining net assets. We will have an extension period of six months for a total of 24 months from the consummation of the public offering in which to complete the business combination, if we enter into a letter of intent, an agreement in principle or a definitive agreement to complete a business combination prior to the expiration of 18 months after the consummation of the public offering, but are unable to complete the business combination within the 18-month period. If we are unable to do so by the expiration of the 24-month period from the consummation of the public offering, we will then begin the dissolution and liquidation procedures described above. The trustee of the trust account will immediately commence liquidating the investments constituting the trust account and will turn over the proceeds to our public stockholders. Employees We currently have two executive officers, one of whom is amember of our board of directors, as well as five special advisors. We also utilize the services of advisors, consultants and legal and tax professionals, among others, to assist in evaluating potential target industries and companies, among other tasks. We expect to add employees to handle the additional work load brought on by the MBL and CWEL transactions. Mr. Ram Mukunda, our President and Chief Executive Officer is dedicated full time to conducting due diligence on the target companies that we have identified.Our Chairman, Dr. Ranga Krishna and our Treasurer, Mr. Selvaraj, are dedicated part time in helping with the due diligence on the target companies.Following a business combination, or an agreement for a business combination we may recruit additional managers to supplement the incumbent management of the target business or businesses, and we expect to hire full-time employees as well. Off Balance Sheet Arrangements Options and warrants issued in conjunction with our initial public offering are equity linked derivatives; accordingly, they represent off balance sheet arrangements. The options and warrants meet the scope exception in paragraph 11(a) of FAS 133 and are accordingly not accounted for as derivatives for purposes of FAS 133, but instead are accounted for as equity. See the Notes to the March 31, 2007 financial statements for a discussion of outstanding options and warrants. Quantitative and Qualitative Disclosures About Market Risk Market risk is the sensitivity of income to changes in interest rates, foreign exchanges, commodity prices, equity prices and other market-driven rates or prices. We are not presently engaged in and, if a suitable business target is not identified by us prior to the prescribed liquidation date of the trust account, we may not engage in, any substantive commercial business. Accordingly, we are not and, until such time as we consummate or, to the extent, that the acquisition price for a business combination may be denominated in a foreign currency, enter into an agreement to consummate, a business combination, we will not be exposed to risks associated with foreign exchange rates, commodity prices, equity prices or other market-driven rates or prices. The net proceeds of our initial public offering held in the trust account have been invested only government securities, such as Treasury Bills and money market funds, meeting conditions of the Investment Company Act of 1940. Given our limited risk in our exposure to money market funds, we do not view the interest rate risk to be significant. Item 4. Controls and Procedures Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in company reports filed or submitted under Securities Exchange Act of 1934 (the “Exchange Act”) is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission’s rules and forms.Disclosure controls and procedures include without limitation, controls and procedures designed to ensure the information required to be disclosed in company reports filed or submitted under the Exchange Act is accumulated and communicated to management, including our chief executive officer and treasurer, as appropriate to allow timely decisions regarding disclosure. Our management, including our President and Chief Executive Officer, Ram Mukunda, along with our Treasurer, John C. Selvaraj, have reviewed and evaluated the effectiveness of our disclosure controls and procedures as of June 30, 2007.Based upon this review and evaluation, these officers believe that our disclosure controls and procedures were effective as of that date. Our management, consisting of our President and Chief Executive Officer and our Treasurer, have reviewed and evaluated any changes in our internal control over financial reporting that occurred as of June 30, 2007 and there has been no change that has materially affected or is reasonably likely to materially affect our internal control over financial reporting. 11 Table of Contents PART II. OTHER INFORMATION Item 1. Legal Proceedings None. Item 1A. Risk Factors There have been no material changes from the factors discussed in Part I, Item 1A, Risk Factors in our Annual Report on Form 10-KSB for the year ended March 31, 2007. In addition to the other information set forth in this report, you should carefully consider the factors discussed in Part I, Item 1A. Risk Factors in our Annual Report which could materially affect our business, financial condition or future results. The risks described in our Annual Report are not the only risks facing us. Additional risks and uncertainties not currently known to us or that we currently deem to be immaterial also may materially adversely affect our business, financial condition and/or operating results.] Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Unregistered Sales of Equity Securities On May 5, 2005, we issued 1,750,000 shares of common stock for an aggregate consideration of $17,500 in cash, at an average purchase price of approximately $.01 per share, as follows: Name Number of Shares(1) Relationship to Us Dr. Ranga Krishna 250,000 Chairman of the Board Ram Mukunda 1,250,000 Chief Executive Officer, President and Director John Cherin 250,000 Former Chief Financial Officer, Treasurer and Director On June 20, 2005, we issued 750,000 shares of common stock for an aggregate consideration of $7,500 in cash, at a purchase price of approximately $.01 per share, as follows: Name Number of Shares(1)(2)(3) Relationship to Us Parveen Mukunda 425,000 Chief Executive Officer’s spouse Sudhakar Shenoy 37,500 Director Suhail Nathani 37,500 Director Shakti Sinha 12,500 Special Advisor Dr. Prabuddha Ganguli 12,500 Special Advisor Dr. Anil K. Gupta 25,000 Special Advisor (1) The share numbers and per share purchase prices in this section reflect the effects of a 1-for-2 reverse split effected September 29, 2005. (2) Representing shares issued to our officers, directors and Special Advisors in consideration of services rendered or to be rendered to us. (3) 200,000 of the 750,000 shares issued on June 20, 2005 were issued to former shareholders. On September 7, 2005 one former shareholder surrendered to the Company 62,500 shares, and on February 5, 2006 another former shareholder surrendered to the Company 137,500 shares. These 200,000 shares were reissued as set forth below. On February 5, 2006, we reissued the 200,000 shares of common stock for an aggregate consideration of $2,000 in cash at a price of approximately $.01 per share as follows: Name Number of Shares Relationship to Us Dr. Ranga Krishna 100,000 Chairman of the Board John Cherin 37,500 Former Chief Financial Officer, Treasurer and Director Larry Pressler 25,000 Special Advisor P.G. Kakodkar 12,500 Special Advisor Sudhakar Shenoy 12,500 Director Suhail Nathani 12,500 Director The private placement offerings described above were not registered in reliance upon an exemption from registration under Section 4(2) of the Securities Act of 1933 and Rule 506 of Regulation D.Registration was not required because the shares were sold to officers and directors of the issuer, who qualify as “accredited investors,” as defined in Rule 501(a) of Regulation D, as well as other persons who qualify as accredited investors. A majority of the holders of these shares are entitled to make up to two demands that we register these shares pursuant to an agreement between these shareholders and the Company. The holders of the majority of these shares can elect to exercise these registration rights at any time after the date on which the lock-up period expires. After the Company receives the demand for registration, it will notify the other holders of these shares of their ability to include their shares in the registration. In addition, these stockholders have certain “piggy-back” registration rights on registration statements filed subsequent to such date. Piggy-back registration rights allow these shareholders to include their shares in a registered offering proposed by the Company. The Company will bear the expenses incurred in connection with the filing of any such registration statements. These stockholders agreed to waive their rights to participate in any liquidation distribution occurring upon our failure to consummate a business combination, but only with respect to those shares of common stock acquired by them prior to the public offering and the 170,000 shares included in the units they purchased in the private placement. Therefore, they will participate in any liquidation distribution with respect to any shares of common stock acquired in connection with or following the public offering. In addition, in connection with the vote required for our initial business combination, all of our existing stockholders, including all of our officers, directors and special advisors, have agreed to vote all of the shares of common stock owned by them, including those acquired in the private placement or during or after the public offering, in accordance with the majority of the shares of common stock voted by the public stockholders. In addition to the foregoing private placement offerings, Ram Mukunda, John Cherin and Dr. Ranga Krishna purchased in the aggregate 170,000 units in the above-mentioned private placement offering immediately prior to the public offering, at a price equal to the price of the public offering, $6.00 per unit. This private placement offering was not registered in reliance upon an exemption from registration under Section 4(2) of the Securities Act of 1933 and Rule 506 of Regulation D. Registration was not required because the shares were sold to officers and directors of the issuer, who qualify as “accredited investors”, as defined in Rule 501(a) of Regulation D. As mentioned above, these stockholders agreed to waive their respective rights to participate in any liquidation distribution occurring upon our failure to consummate a business combination with respect to the shares purchased in this private placement offering. The units purchased by the founding stockholders were identical to the units issued in the initial public offering, consisting of one share of common stock and two warrants. Each warrant entitles the holder to purchase one share of common stock at an exercise price of $5.00 commencing the later of the completion of a business combination or March 2, 2007 (one year from the effective date of the public offering), and expiring March 2, 2011 (five years from the effective date of the public offering). We have a right to call the warrants, provided the common stock has traded at a closing price of at least $8.50 per share for any 20 trading days within a 30 trading day period ending on the third business day prior to the date on which notice of redemption is given. If we call the warrants, the holder will either have to redeem the warrants by purchasing the common stock from us for $5.00 or the warrants will expire. On June 30, 2007, 24,874,000 shares of common stock were reserved for issuance upon exercise of redeemable warrants, the Oliveira warrants and the underwriters’ purchase option. 12 Table of Contents Registered Offering Use of Proceeds The registration statement for the Company’s initial public offering was declared effective March 2, 2006. On March 8, 2006, the Company sold 11,304,500 units (“Units”) in the Public Offering, including the over-allotment option of 1,474,500 Units exercised by the underwriters of the public offering. Each Unit consists of one share of the Company’s common stock, $.0001 par value, and two redeemable common stock purchase warrants. The following is a breakdown of Units registered and the Units sold in that offering: Amount Registered* Aggregate price of the amount registered Amount Sold Aggregate price of the amount sold to date 11,304,500 Units $ 67,827,000 11,304,500 $ 67,827,000 * Includes the over-allotment option of 1,474,500 Units exercised by the underwriters of the public offering After deducting offering expenses of approximately $871,800 and underwriting discounts of approximately $5,160,750, approximately $61,794,450 of the aggregate proceeds from the public offering were deposited into the Trust Account at SunTrust Bank maintained by Continental Stock Transfer & Trust Company acting as trustee. Additionally, $1,769,400 of the proceeds attributable to the underwriters’ non-accountable expense allowance has been deposited in the Trust Account. The net proceeds from the 170,000 Units that were purchased in a private placement immediately prior to the public offering by our officers and directors were placed in the Trust Account, which they have agreed to forfeit if a business combination is not consummated. In addition, the proceeds from the loans from our founders in the aggregate amount of $870,000 were placed in the Trust Account. The loans will be repaid from the interest accrued on the amount in escrow, but will not be repaid from the principal in escrow. As of March 31, 2007, the maximum amount of interest earned on the Trust Account of $2,150,000 was transferred to the Company’s operating account to pay for business, legal and accounting due diligence on prospective acquisitions and general and administrative expenses incurred by the Company prior to consummation of a business combination. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Other Information There have been no material changes to the rights of our security holders during the period covered by this quarterly report. Item 6. Exhibits The following exhibits are included in this report: 31.1 Certificate Pursuant to 17 CFR 240.13a-14(a). 31.2 Certificate Pursuant to 17 CFR 240.13a-14(a). 32.1 Certificate Pursuant to 18 U.S.C. § 1350. 32.2 Certificate Pursuant to 18 U.S.C. § 1350. 13 Table of Contents SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INDIA GLOBALIZATION CAPITAL, INC. August 20, 2007 By: /s/Ram Mukunda Ram Mukunda Chief Executive Officer, President and Director(Principal Executive Officer) August 20, 2007 By: /s/John B. Selvaraj John B. Selvaraj Treasurer (Principal Financial and Accounting Officer) 14 Table of Contents
